DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Claims 8-9 corresponding to a visco-frictional damping element adapted to frictionally resist a rotation of the clutch element relative to the drive sleeve around the longitudinal axis and being arranged/located between the inner surface of the proximal portion of the drive sleeve and the outer surface of the distal portion of the cylindrical clutch section. See also figure 4.
Species B: Claim 10 corresponding to a visco-frictional damping element being coaxially arranged/located between the outer surface of the drive sleeve and the inner surface of the number sleeve and adapted to frictionally resist a rotation of the drive sleeve relative to the number sleeve. See also figure 6.
Species C: Claim 11 corresponding to a visco-frictional damping element being arranged/located to frictionally resist a rotation of the button relative to the housing.
Species D: Claim 15 corresponding to a visco-frictional damping element arranged to frictionally resist a rotation of the button relative to the user handle. See also figure 19.
Species E: Claim 16 corresponding to a visco-frictional damping element formed as a bushing coupled to the user handle and the housing and formed as a radially inwardly protruding collar of the user handle, the collar being received in an annular recess along an outer circumference of the housing. See also figure 21.
Species F: Claim 20-21 corresponding to a visco-frictional damping element being arranged/located between the user handle and the housing. See also figure 22. 
Species G: Claim 22 corresponding to a visco-frictional damping element that is torque-proof coupled to the user handle and is adapted to visco-elastically rotationally lock the user handle relative to the housing in one of a predetermined number of angular lock-in positions See also figure 23B.
The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-G lack unity of invention because even though the species of these groups require the technical feature of the drive train of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Plumptre (U.S. PG publication 20160008549). Specifically, Plumptre discloses a drive train (figure 10 and 11, item 60, and figure 1, item 5), for a wind-up injection device (item 1; paragraph [0119]; [0128]-[0129]; Examiner notes “for a wind-up injection device” is a functional limitation and the drive train due to its structure is fully capable of use in a wind-up injection device) for injecting a liquid drug (paragraph [0004]; Examiner notes “for injecting a liquid drug” is a functional limitation and the wind-up injection device due to the presence of the drive train is fully capable of use to inject a liquid drug), the drive train comprising:
- a torsional energy storage (item 21; paragraph [0019]) adapted to be loaded or unloaded by a rotatable element (item 7 is construed as the rotatable element; [0128]-[0129]; paragraph [0151]), 
- a rotatable user handle (item 5; paragraph [0123]), 
- a rotationally driveable expelling mechanism (item 9; paragraph [0129]) adapted to expel the liquid drug (paragraph [0129]), and 
- a clutch element (item 38) coupled with the torsional energy storage via the rotatable element (paragraph [0160]; rotationally coupled) and comprising a ratchet (item 43) for maintaining the rotatable element at one of a number of discrete angular positions against the torque of the torsional energy storage (paragraph [0160]-[0161]), 
wherein the clutch element is adapted to transmit a torque from the user handle via the rotatable element to the torsional energy storage or alternatively from the torsional energy storage via the rotatable element to the expelling mechanism (paragraph [0160]-[0161]), and 
wherein the ratchet is switchable from one position to an adjacent position by a torque transmitted from the user handle to the torsional energy storage (paragraph [0160]-[0161]), and 
wherein the drive train is adapted to dampen torque peaks visco-elastically and/or visco-frictionally (via damper sleeve 37; paragraph [0026], [0160]-[0161]; Examiner notes “adapted to dampen torque peaks visco-elastically and/or visco-frictionally” is a functional limitation and the drive train is fully capable of the intended function due to the damper sleeve).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  1-7, 12-14, and 26.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species. 
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783